Martin, J„
(dissenting.) This action was founded on the alleged negligence of the defendant. The plaintiff was injured by a collision between a freight train and a passenger train, which were running on the defendant’s railroad. The alleged cause of the collision was the omission of the defend*604ant’s flagman to give the proper signal to stop the freight train so as to allow the passenger train to move forward far enough to pass over a switch onto another track. It was the duly of the flagman to give the danger signal to stop the freight train, and then to give the passenger train the safety signal, so that it might proceed to make the switch. So far as there was any proof on the subject, it was to the effect that the flagman gave the freight train the proper signal, and that it stopped in obedience to it. While some of the witnesses testified that they could not say that the train came to a full stop, others testified that it did. None testified that it did not, nor that the danger signal was not given. The proof tended to show quite conclusively that after the flagman had signaled the freight train, and it had stopped, he then turned towards the passenger train, and gave it the safety signal, "and thereupon the engineer of the freight train, as well as the engineer on the passenger train, started his engine, and a collision followed.' This proof may have tended to establish negligence on the part of the engineer of the freight train, but it did not show negligence in tlie flagman. If the engineer was negligent, the plaintiff cannot recover, as it is neither alleged nor proved that the defendant was negligent in employing him, or continuing him in its employ. I am of the opinion that the court properly held that the evidence was insufficient to justify it in submitting the question of the defendant’s negligence to the jury. I have examined the exceptions taken by the plaintiff to the rejection of evidence to which he has called attention, blit have found none that would justify a reversal of the judgment. I think the judgment should be affirmed.